        


PROTECTIVE LIFE CORPORATION
DEFERRED COMPENSATION PLAN
FOR OFFICERS
(AS AMENDED AND RESTATED AS OF AUGUST 1, 2016)




Section 1.    Purpose; Plan Eligibility


The purpose of this Plan is to enable each Officer of the Company to save for
retirement and other long-term needs by deferring receipt of a portion of the
Officer’s compensation and by receiving additional deferred compensation that
cannot be provided under the 401(k) Plan due to restrictions on the 401(k) Plan
contained in the Code. The Plan is amended and restated to reflect the
elimination of Company stock as an investment option hereunder effective upon
February 1, 2015, the date of the merger with a subsidiary of The Dai-ichi Life
Insurance Company, Limited (“Dai-ichi”).


Section 2.    Definitions


“Accounts” shall mean a Participant’s Deferral Account and Matching Account
under the Plan.


“Annual Employee Contribution Limit” shall have the meaning set forth in the
401(k) Plan.


“Base Salary” shall mean (a) a Participant’s base salary, as set forth in the
records of the Company, and (b) any bonus payable in cash that does not meet the
requirements of a Cash Bonus.


“Board” shall mean the Board of Directors of the Company or any duly authorized
committee thereof.


“Cash Bonus” shall mean the annual cash bonus payable to a Participant under the
Company’s Annual Incentive Plan (or such other eligible bonus plans as may be
determined by the Company), and excluding sales, special or “one-time” bonuses
(as determined by the Company). The term “Cash Bonus” shall refer only to an
annual bonus that is payable upon the satisfaction of pre-established
organizational or individual performance criteria and that, at the time a
Deferral Election is made, is not substantially certain to be paid.
    
“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time. Reference to a Section of the Code shall include that Section, the
regulations promulgated thereunder, and any comparable section of any future
legislation that amends, supplements or supersedes such Section, effective as of
the date such comparable Section is effective with respect to the Plan.


“Committee” shall mean the Compensation and Management Succession Committee of
the Board (or its designee).
    


1

--------------------------------------------------------------------------------

        


“Company” shall mean Protective Life Corporation, a Delaware corporation, and
any successor thereto.


“Company Matching Contribution” shall have the meaning set forth in the 401(k)
Plan.


“Compensation” shall mean an Officer’s Base Salary, Cash Bonuses, and Long-Term
Incentive Awards.


“Deferral Account” shall mean an account established by the Company to record
the amounts credited pursuant to a Participant’s Deferral Election with respect
to Base Salary, Cash Bonuses, or Long-Term Incentive Awards and earnings on each
amount.


“Deferral Election” shall mean the election by a Participant to defer receipt of
Compensation pursuant to Section 3.


“Disability” shall mean that the Participant (1) is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of at least 12 months, (2) is, by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of at least
12 months, receiving income replacement benefits for a period of not less than 3
months under an accident and health plan covering employees of the Company, or
(3) has been determined to be totally disabled by the Social Security
Administration.


“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.


“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
    
“LTIP” means the Company’s Long-Term Incentive Plan as in effect from time to
time.


“Long-Term Incentive Awards” shall mean any Parent-Based Awards, any
Time-Vesting Awards, and any Performance-Vesting Awards granted under the LTIP
that are designated by the Company as eligible for deferral hereunder.


“Matching Account” shall mean an account established by the Company to record
the amounts credited to a Participant with respect to the Participant’s
Supplemental Matching Contributions (and earnings thereon).
    
“Officer” shall mean an officer of the Company (as determined by the Company in
its sole discretion) who is a member of a “select group of management or highly
compensated employees” within the meaning of ERISA.


“Parent-Based Award” means an award granted under the LTIP that is payable based
on the value of the stock of Dai-ichi (or successor thereto).




2

--------------------------------------------------------------------------------

        


“Participant” shall mean any Officer who either (a) is eligible to make and does
make a Deferral Election, or (b) has a Supplemental Matching Contribution
allocated to his or her Matching Account.


“Participating Companies” shall mean the Company and its affiliated companies.


“Performance-Vesting Award” shall mean an award other than a Parent-Based Award
granted under the LTIP, the vesting of which is contingent upon the achievement
of specified performance conditions that, at the date of grant, are not
substantially certain to be attained.


“Phantom Fund” shall mean one or more mutual funds or other investments which
shall determine the hypothetical investment experience of the Participant’s
Accounts under the Plan as provided in Section 4.


“Plan” shall mean the Protective Life Corporation Deferred Compensation Plan for
Officers, as from time to time amended.


“Plan Year” shall mean each period beginning on January 1 and ending on December
31 of the same year.


“Post-2008 Subaccount” shall mean a subaccount for all amounts credited to a
Participant’s Deferral Account after December 31, 2008 (and earnings thereon).


“Pre-2005 Subaccount” shall mean a subaccount for all amounts credited to a
Participant’s Deferral Account before January 1, 2005 (and earnings thereon).


“Specified Employee” shall mean, with respect to April 1 of each Plan Year
(beginning April 1, 2005) and for the 12-month period thereafter, any person who
met the definition of a “key employee” of the Company’s controlled group under
Code Section 416(i) (without regard to Code Section 416(i)(5)) at any time
during the preceding Plan Year, all as provided in Code Section 409A.


“Supplemental Matching Contribution” shall mean a credit to a Participant’s
Matching Account, determined as provided in Section 5.


“Termination of Employment” shall mean a Participant’s “separation from service”
with the Company and each other Participating Company by which the Participant
is employed, as defined in Code Section 409A (other than a separation from
service as a result of death or Disability).


“Time-Vesting Award” shall mean an award under the LTIP that vests solely on the
basis of the passage of time and the continued performance of services.




“Unforeseeable Emergency” shall have the meaning set forth in Section 7(k).


“401(k) Plan” shall mean the Company’s 401(k) Plan, as from time to time
amended.


3

--------------------------------------------------------------------------------

        




“2005-2008 Subaccount” shall mean a subaccount for all amounts credited to a
Participant’s Deferral Account after December 31, 2004 and before January 1,
2009 (and earnings thereon).


Section 3.    Deferral of Compensation


(a) Deferral Elections. On or before December 31 of any calendar year, an
Officer may elect to defer receipt of Base Salary otherwise payable to the
Officer for services rendered in a subsequent calendar year. On or before the
30th day after the date such Long-Term Incentive Award is granted and subject to
the requirements of Code Section 409A, an Officer may elect to defer the amount
payable in respect of any Parent-Based Award or Time-Vesting Award but solely to
the extent that such Award would not vest earlier than 12 months following such
election. To the extent that any Time-Vesting Award or Parent-Based Award vests
within 12 months of any deferral election, such election shall be void. On or
before June 30 of any calendar year and subject to the requirements of Code
Section 409A, an Officer who has been continuously employed by the Participating
Companies from the later of (1) January 1 of the calendar year in which the
Officer’s services in respect of such award commence and (2) the date on which
the performance criteria with respect to the subject Cash Bonus or
Performance-Vesting Award were established may elect to defer receipt of Cash
Bonuses and Performance-Vesting Awards otherwise payable to the Officer with
respect to a performance period ending on December 31 of the year in which the
deferral election is made. Furthermore, when an Officer who is not (and has not
during the immediately preceding 24 months been) eligible to participate in any
other plan, program or arrangement of the Company which must be aggregated with
the Plan for purposes of Code Section 409A first becomes eligible to participate
in the Plan, the Officer may elect, within the 30 day period immediately
following such eligibility date, to defer receipt of Base Salary otherwise
payable to the Officer in the calendar year in which such eligibility date
occurs with respect to services performed after the date of the Deferral
Election. A Deferral Election shall be made by written or electronic notice on a
form or in a manner prescribed by or acceptable to the Company and shall be
effective only when properly filed with the Company. The Company may from time
to time establish minimum and maximum amounts (which may be stated as
percentages of Compensation) that an Officer may defer. Any Deferral Election
shall be subject to such conditions as the Company shall determine.


(b) Form and Duration of Election to Participate. Unless otherwise specified in
a Deferral Election (or as provided in Section 7(k)), a Deferral Election made
by a Participant shall continue in effect (including with respect to
Compensation payable in subsequent calendar years) unless and until the
Participant modifies such election by written or electronic notice on a form or
in a manner prescribed by or acceptable to, and filed with, the Company. Any
such modification of a Deferral Election shall become effective only with
respect to Compensation payable with respect to services performed or, in the
case of a Performance-Vesting Award or Cash Bonus, a performance period ending
in a calendar year following the Company’s receipt of such modification.


(c) Renewal. A Participant who has revoked a Deferral Election may file a new
Deferral Election to defer Compensation payable with respect to services
performed or a performance period ending in the calendar year following the year
in which such new Deferral Election is filed.




4

--------------------------------------------------------------------------------

        


(d) Participant with Previous Termination. Any Plan provision to the contrary
notwithstanding, a former Participant who is an Officer and who has previously
received a distribution from the Plan upon Termination of Employment may not
recommence participation in the Plan until the second calendar year after the
year in which the former Participant again became an Officer.


Section 4.    Deferral and Matching Accounts


(a) General. The Company shall establish and maintain (1) a separate Deferral
Account for each Participant who has deferred Base Salary, Cash Bonuses, or
Long-Term Incentive Awards and (2) a separate Matching Account for each
Participant who receives a Supplemental Matching Contribution (as provided in
Section 5). The Company shall also establish and maintain as appropriate,
Pre-2005 Subaccounts, 2005-2008 Subaccounts and Post-2008 Subaccounts within
each Deferral Account. Within each Account and Subaccount, the Company shall
maintain records on a Plan Year basis.


(b) Credits to Accounts. An amount equal to the amount of Base Salary, Cash
Bonus, and Long-Term Incentive Awards deferred pursuant to a Participant’s
Deferral Election shall be credited to the Participant’s Deferral Account as of
the date such Compensation would otherwise have been paid to the Participant. A
Participant’s Supplemental Matching Contribution for a Plan Year shall be
credited to the Participant’s Matching Account as of the date such amounts would
have been allocated as the Company Matching Contributions to the accounts of the
Participant in the 401(k) Plan but for application of the applicable Code
limits. Each amount so credited to an Account shall also be allocated to the
appropriate Subaccount or Subaccounts within such Account.


(c) Designation of Phantom Funds. The Company shall select Phantom Funds which
shall be used to determine the hypothetical investment experience of each
Participant’s Accounts under the Plan.


(d) Investment Election. Each Participant shall from time to time designate, in
such manner as may be approved by the Company, the Phantom Fund or Funds that
shall determine the investment experience with respect to such Participant’s
Accounts. The Company may, in its discretion, (1) establish minimum amounts (in
terms of dollar amounts or percentages) that may be allocated to any Phantom
Fund, (2) establish rules regarding the time at which any such election (or any
change in such election permitted under Section 4(e)) shall become effective,
and (3) permit transfers among Phantom Funds in a Participant’s Account
balances, pursuant to such procedures as the Company shall determine. If a
Participant fails to make a valid election with respect to any amount allocated
to the Participant’s Accounts (or if any such election ceases to be effective),
such amount shall be deemed invested in the Phantom Fund which the Company
determines generally to have the least risk of loss of principal.


(e) Change in Designation of Phantom Fund. Any change in the Phantom Funds
designated with respect to all or any portion of a Participant’s Accounts shall
comply with the currently applicable rules established by the Company and all
rules applicable with respect to any initial designation of such Phantom Funds.


5

--------------------------------------------------------------------------------

        




(f) Allocations to Phantom Funds. Allocations of deferred Base Salary, deferred
Cash Bonuses, Long-Term Incentive Awards, and Supplemental Matching
Contributions to the Phantom Funds shall be based upon the amount deferred (or
the amount of the Supplemental Matching Contribution) and the value of the
Phantom Fund as of the date of allocation.


(g) Crediting of Phantom Investment Experience. From time to time, and in no
event less frequently than quarterly, each Account shall be credited or debited
(as the case may be) with an amount equal to the net investment gain or loss
that such Participant would have realized had the Participant actually invested
in each Phantom Fund an amount equal to the portion of the Participant’s Account
designated as deemed invested in such Phantom Fund during that calendar quarter
(or such other period as the Company may establish).


Section 5.    Supplemental Matching Contributions


(a) Eligibility for Supplemental Matching Contribution. A Supplemental Matching
Contribution shall be credited to the Supplemental Matching Account of each
Officer who (1) during all or a portion of a Plan Year, was eligible to
participate in the 401(k) Plan, and (2) either (A) is employed by a
Participating Company on the date the Supplemental Matching Contribution for
such Plan Year is generally allocated to the Supplemental Matching Accounts of
the Participants in the Plan, or (B) whose termination of employment was due to
Disability or death, or (C) who terminated employment (for a reason other than
Disability or death) while eligible for a Normal or Early Retirement Benefit
pursuant to terms of the Company’s qualified pension plan.


(b) Determination of Supplemental Matching Contribution. The Supplemental
Matching Contribution for a Participant for any Plan Year shall equal (1) the
lesser of (A) 4% of the Participant’s “Compensation” (as defined in the 401(k)
Plan) payable during the year (ignoring deferrals under the 401(k) Plan, this
Plan, and Code Section 125) and (B) the total amount of Base Salary and Cash
Bonus that the Participant deferred or contributed during the Plan Year (under
the 401(k) Plan and this Plan), minus (2) the actual Company Matching
Contribution that the Participant received under the 401(k) Plan for such Plan
Year, as determined while applying the restrictions imposed by the Code. The
first Supplemental Matching Contribution under the Plan shall be allocated in
2006 with respect to the 2005 Plan Year.


Section 6. Vesting of Accounts


Each Participant shall be fully vested in the Participant’s Accounts at all
times.




6

--------------------------------------------------------------------------------

        


Section 7.    Distribution from Accounts


(a) General Provisions. Distribution of any amount credited to a Participant’s
Accounts shall be payable in cash. Distributions shall be subject to such rules
and procedures as the Company shall determine. Any Plan provision to the
contrary notwithstanding, some or all of the balance in a Participant’s Accounts
may be paid in a cash lump sum, as more fully provided in Section 7(q).


(b) Timing of Distributions. Distributions from each of a Participant’s Deferral
Account may be made only (1) upon the death, Disability or Termination of
Employment of the Participant, (2) at the times elected by the Participant
pursuant to the provisions of this Section 7, or (3) on account of an
Unforeseeable Emergency (as provided in Section 7(k)). Distributions from a
Participant’s Matching Account may be made only upon the death, Disability or
Termination of Employment of the Participant.


(c) Initial Distribution Elections. In order to make an effective Deferral
Election, each Participant must file with the Company, as a part of the
Participant’s Deferral Election under Section 3(a), a written or electronic
initial election with respect to the timing and manner of distribution of the
amount credited to the Participant’s Deferral Account and to the manner of
distribution of the amount credited to the Participant’s Matching Account. An
election with respect to a Participant’s Deferral Account may include an
election to begin distribution upon Termination of Employment (which election,
for a Participant’s 2005-2008 Subaccounts and Post-2008 Subaccounts, shall be
irrevocable after December 31, 2008) or an election to begin distribution upon
such specified date as may be elected by the Participant (which election may be
amended as provided in Section 7(d), 7(e) or 7(f) (as the case may be)). An
election with respect to a Participant’s Deferral Account or Matching Account
may include an election to receive a distribution (1) in one lump-sum payment,
or (2) in annual installments over a period not to exceed ten (10) years, as the
Participant may designate (which election may be amended as provided in Section
7(d), 7(e) or 7(f) (as the case may be)). Each such initial election may be made
with respect to such portion of the Participant’s Deferral Account and Matching
Account related to the corresponding Deferral Election (e.g., prospectively, on
a Plan Year by Plan Year basis) and pursuant to such rules and procedures as the
Company may establish from time to time.


(d) Amendment of Distribution Elections—Pre-2005 Subaccounts. A Participant may
elect to change the time and manner of distributions from the Pre-2005
Subaccounts in the Participant’s Deferral Account in accordance with the terms
of the Plan as in effect on October 3, 2004; provided that no such election
shall be effective unless the election is made and received by the Company
before the Participant’s Termination of Employment or Disability and before the
first day of the calendar year in which payments (1) are to begin pursuant to
such election and (2) would have begun absent such election.


(e) Amendment of Distribution Elections—2005-2008 Subaccounts. (1) Before
January 1, 2009 and subject to compliance with the requirements for a transition
election under Code Section 409A, a Participant may elect to change the time and
manner of distributions from the 2005-2008 Subaccounts in the Participant’s
Deferral Account; provided that no such election shall be effective


7

--------------------------------------------------------------------------------

        


unless the election was made and received by the Company before the
Participant’s Termination of Employment or Disability and before January 1,
2009.


(2) After December 31, 2008, a Participant may elect to change the time and
manner of distributions to be made on a specified date elected by the
Participant from the 2005-2008 Subaccounts in the Participant’s Deferral
Account; provided that (A) such election must be made and received by the
Company before the Participant’s Termination of Employment or Disability, (B)
such election shall not take effect until at least 12 months after the date on
which it is made, (C) such election may not be made less than 12 months before
the date the first such payment is scheduled to be paid, and (D) the payment
with respect to which such election is made must be deferred for a period of not
less than 5 years from the date the first such payment would otherwise have been
paid. For purposes of Code Section 409A, an election to receive installment
payments shall be treated as an election to receive a single payment.


(f) Amendment of Distribution Elections—Post-2008 Subaccounts. A Participant may
elect to change the time and manner of distributions to be made on a specified
date elected by the Participant from the Post-2008 Subaccounts in the
Participant’s Deferral Account; provided that (1) such election must be made and
received by the Company before the Participant’s Termination of Employment or
Disability, (2) such election shall not take effect until at least 12 months
after the date on which it is made, (3) such election may not be made less than
12 months before the date the first such payment is scheduled to be paid, and
(4) the payment with respect to which such election is made must be deferred for
a period of not less than 5 years from the date the first such payment would
otherwise have been paid. For purposes of Code Section 409A, an election to
receive installment payments shall be treated as an election to receive a single
payment.


(g) Amendment of Distribution Elections—Matching Account. A Participant may not
elect to change the manner of distributions from Participant’s Matching Account
after an election as to the form of distribution has become effective.


(h) Death. If a Participant dies before distribution of the entire balance in
the Participant’s Account, the balance in the Account shall be payable in a lump
sum to:


(1)    the surviving beneficiary (or surviving beneficiaries in such proportions
as) the Participant may have designated by notice in writing to the Company
unrevoked by a later notice in writing to the Company or, in the absence of an
unrevoked notice;


(2)    the Participant’s estate.
        
Payment under this Section 7(h) shall be made on the first business day of the
second calendar month after the calendar month in which the Participant’s death
occurred. The beneficiary of a deceased Participant is responsible for notifying
the Company of the death of the Participant.


(i) Disability. Any other elections made by the Participant to the contrary
notwithstanding, if a Participant incurs a Disability, the entire balance in the
Participant’s Accounts shall be paid to


8

--------------------------------------------------------------------------------

        


the Participant in a lump sum. Payment under this Section 7(i) shall be made on
the tenth business day after the Company determines that the Participant is
Disabled.


(j) Termination of Employment. Subject to Section 7(o), payment of a lump sum
pursuant to a Participant’s election to receive a distribution upon Termination
of Employment shall be made (1) if the Participant’s Termination of Employment
occurred before December 31, 2010, on the twentieth (20th) business day after
the date of the Participant’s Termination of Employment, and (2) if the
Participant’s Termination of Employment occurred on or after December 31, 2010,
on the last day of the calendar month after the calendar month in which the
Participant’s Termination of Employment occurred (or, if such day is not a
business day, on the business day immediately preceding such day). Subject to
Section 7(o), payment of annual installments pursuant to a Participant’s
election to begin distribution upon Termination of Employment shall begin (1) if
the Participant’s Termination of Employment occurred before December 31, 2010,
on the twentieth (20th) business day after the date of the Participant’s
Termination of Employment, and (2) if the Participant’s Termination of
Employment occurred on or after December 31, 2010, on the last day of the
calendar month after the calendar month in which the Participant’s Termination
of Employment occurred (or, if such day is not a business day, on the business
day immediately preceding such day).


(k) Unforeseeable Emergency. (1) General Provisions. If a Participant applies
for a distribution from the Participant’s Deferral Account in the event of an
Unforeseeable Emergency (as defined below) and the Company determines, in good
faith upon reasonable investigation and in its sole discretion, that such
Participant has experienced an Unforeseeable Emergency, then the Plan may make a
distribution to or for the benefit of Participant from such Accounts.
“Unforeseeable Emergency” shall mean a severe financial hardship of the
Participant or beneficiary resulting from (A) an illness or accident of the
Participant or the beneficiary, the Participant’s or the beneficiary’s spouse,
or the Participant’s or the beneficiary’s dependent (as defined in Code Section
152(a)); (B) loss of the Participant’s or the beneficiary’s property due to
casualty (including the need to rebuild a home following damage to the home not
otherwise covered by insurance); (C) imminent foreclosure of or eviction from
the Participant’s or the beneficiary’s primary residence; (D) the need to pay
for medical expenses of the Participant or a beneficiary; (E) the need to pay
for funeral expenses of the Participant’s spouse or dependents (as defined in
Code Section 152(a)); or (F) other similar extraordinary and unforeseeable
circumstances arising as a result of events beyond the control of the
Participant or beneficiary, all as provided in Code Section 409A. Whether a
Participant or beneficiary is faced with an Unforeseeable Emergency will
determined based on the facts and circumstances of each case but, in any case,
no distribution will be made to the extent that such emergency is or may be
relieved (A) through reimbursement or compensation from insurance or otherwise;
(B) by liquidation of the Participant’s assets, to the extent the liquidation of
such assets would not itself cause severe financial hardship; or (C) by
cessation of deferrals under the Plan. The purchase of a home and payment of
college tuition are not Unforeseeable Emergencies.
  
(2) Amount Distributable; Date of Payment. The amount of any distribution on
account of Unforeseeable Emergency shall not exceed the amount reasonably
necessary to satisfy the emergency need (including the amounts necessary to pay
any federal, state or local income taxes or penalties reasonably anticipated to
result from the distribution). Determinations of the amounts


9

--------------------------------------------------------------------------------

        


reasonably necessary to satisfy the emergency need shall take into account any
additional compensation that is available to the Participant upon cancellation
of the Participant’s Deferral Election (as provided in Section 7(k)(3)). Payment
under this Section 7(k) shall be made (A) if, before December 15, 2010, the
Company determines that the Participant has had an Unforeseeable Emergency, on
the tenth (10th) business day after the Company makes such determination and (B)
if, on or after December 15, 2010, the Company determines that the Participant
has had an Unforeseeable Emergency, on the last business day of the calendar
month in which the Company makes such determination (or, if such determination
was made after the twentieth day of a calendar month, on the fifteenth day of
the following calendar month (or, if such fifteenth day is not a business day,
on the business day immediately preceding such day))


(3) Revocation of Deferral Election. If a Participant receives a distribution on
account of Unforeseeable Emergency (or receives a distribution on account of
hardship or unforeseeable emergency under any other plan sponsored by the
Company, the terms of which require a revocation of deferrals under this Plan
(including the 401(k) Plan)), any standing Deferral Election shall be revoked
automatically and the Participant shall not, for the remainder of the Plan Year
in which such distribution is received and the immediately following Plan Year,
be entitled to make any further Deferral Election, nor shall the Company be
required to recognize or implement any such Deferral Election with respect to
such Participant.


(l) Lump Sum Payments. If a Participant receives a payment from the
Participant’s Accounts in a lump sum, the amount of payment shall be equal to
the value of the Phantom Funds credited to the Accounts, as determined in good
faith by the Company on such date as is as near as reasonably practicable to the
date of payment.


(m) Installment Payments. The amount of an installment payment from a
Participant’s Accounts shall equal the product of (1) the sum of the balance
credited to such Accounts, as determined in good faith by the Company on such
date as is as near as reasonably practicable to the date of payment, and (2) a
fraction, the numerator of which is one and the denominator of which is the
total number of installments remaining to be paid at the time (including the
installment about to be paid).


(n) Delay of Distributions--General. Any Plan provision to the contrary
notwithstanding, the Company may delay making a distribution under the Plan, in
whole or in part, if (1) the Company reasonably anticipates that making the
distribution will violate federal securities laws or other applicable law;
provided that such delayed distribution shall be made at the earliest date at
which the Company reasonably anticipates that making the distribution will not
cause such violation, or (2) such other events or conditions occur to permit the
Company to delay distributions, as may be prescribed pursuant to Code Section
409A.


(o) Delay of Distributions—Certain Key Employees. Any Plan provision to the
contrary notwithstanding and subject to Code Section 409A, payments to be made
to a Specified Employee from the Participant’s 2005-2008 Subaccount and
Post-2008 Subaccount upon a Termination of Employment may not be made before the
date that is six months after the date of the Termination of Employment (or, if
earlier, the date of death of the Specified Employee). All payments to which


10

--------------------------------------------------------------------------------

        


the Specified Employee would otherwise be entitled during such six month period
(determined as set forth in the remainder of this Section 7) shall be
accumulated within the Accounts and Subaccounts in which they are otherwise
credited and paid as soon as practicable after the end of such six month period
(and within the same calendar year as the end of such six month period), in
accordance with Section 7(l) or 7(m) (as the case may be) and based on the value
of such Accounts and Subaccounts at the end of such six month period.


(p) Time for Distributions—Section 409A Provision. Any Plan provision to the
contrary notwithstanding, for purposes of Code Section 409A, a payment that is
to be made upon a designated date (as set forth in the Plan) shall be made (1)
no earlier than such designated date, and (2) no later than the later of (A) the
first date that it is administratively feasible to make such payment on or after
such designated date or (B) the end of the calendar year containing such
designated date.


(q)    Lump Sum Payment of Certain Amounts below the Annual Employee
Contribution Limit. (1) Effective as of October 1, 2012, any Plan provision or
Participant election to the contrary notwithstanding, if at any time (i) a
Participant has died, become disabled or had a Termination of Employment, (ii)
payment is due from one or more of the Participant’s Accounts, and (iii) the
value of all of the Participant’s Accounts at the time the payment is due is
less than the Annual Employee Contribution Limit, then the Company may elect to
pay the entire balance of all (and not less than all) of the Participant’s
Accounts in a cash lump sum.


(2)    Any Plan provision or Participant election to the contrary
notwithstanding, if (i) payment is due from any Participant Account first
established after 2012, and (ii) the value of such Account at the time the
payment is due is less than the Annual Employee Contribution Limit, then the
Company may elect to pay the entire balance of such Account in a cash lump sum.


Section 8. Amendment and Termination


The Company may amend, modify, terminate or discontinue the Plan at any time;
provided that no such action shall reduce the amounts credited to a
Participant’s Accounts immediately prior to such action, or change the time,
method or manner in which the Participant’s Account is then being distributed.






11

--------------------------------------------------------------------------------

        


Section 9. Miscellaneous


(a) Unfunded Plan. The Company shall not be obligated to fund its liabilities
under the Plan, the Accounts established for the Participants shall not
constitute trusts, distributions hereunder shall be made from the general funds
of the Company, and the rights of each Participant shall be those of an
unsecured general creditor of the Company. A Participant's claim at any time
shall be for the amount credited to such Participant's Accounts at such time. No
amount credited to a Participant’s Account shall be set aside or invested in any
actual fund on behalf of such Participant, and neither the Participant nor any
other person shall have any interest in any fund or in any specific asset of the
Company by reason of amounts credited to the Participant’s Account; provided
that this Section 10(a) shall not preclude the Company from making investments
for its own account (whether directly or through a grantor trust) to assist it
in meeting its obligations hereunder.


(b) Tax Withholding. The Company shall have the right to deduct from all
distributions hereunder any taxes required to be withheld by the federal or any
state or local governments.


(c) Non-Alienation. The interest of a Participant under the Plan shall not be
assignable by the Participant or the Participant’s beneficiary or legal
representative, either by voluntary assignment or by operation of law, and any
assignment of such interest, whether voluntary or by operation of law, shall be
ineffective; provided that (1) a Participant may designate a beneficiary to
receive any benefit payable under the Plan upon the Participant’s death, and (2)
the legal representative of a Participant’s estate may assign the Participant’s
interest under the Plan to the persons entitled to any benefit payable under the
Plan upon the Participant’s death.
    
(d) Plan Binding on Beneficiaries. The provisions of the Plan shall apply to and
be binding upon the beneficiaries, distributees and personal representatives and
any other successors in interest of the Participant.


(e) No Guarantee of Employment. Nothing contained herein shall impose any
obligation on the Company to continue the tenure of an Officer beyond the term
for which such Officer may have been elected or appointed, or shall prevent the
discipline or discharge of an Officer.
    
(f) Acceleration of Payments. If any amounts deferred pursuant to the Plan are
includable in gross income by a Participant prior to payment of such amounts (in
a "determination" (within the meaning of Code Section 1313(a)) or due to the
Plan’s failure to meet the requirements of Code Section 409A), an amount equal
to the amount required to be included in the Participant’s income shall be
immediately paid to such Participant, notwithstanding the Participant’s
elections hereunder.


(g) Compliance With Laws and Regulations. The Plan, and the obligations of the
Company under the Plan, shall be subject to all applicable federal and state
laws, rules and regulations, and to such approvals by any regulatory or
governmental agency as may be required.
    
(h) Expense Reimbursement. The Company shall promptly reimburse the Participant
for all legal fees and expenses reasonably incurred in successfully seeking to
obtain or enforce any right or benefit provided under the Plan.


12

--------------------------------------------------------------------------------

        




(i) Immunity from Liability. Neither the Company nor any person acting for the
Company or the Committee in the administration of the Plan shall incur any
liability for anything done or omitted to be done in administering the Plan or
making any determination required by the Plan, except in the case of willful
misconduct or gross negligence.
    
(j) Applicable Law; Interpretation. The Plan shall be interpreted as a plan that
is unfunded and is maintained by the Company primarily for the purpose of
providing deferred compensation for a select group of management or highly
compensated employees, within the meaning of ERISA, and as a plan of deferred
compensation under Code Section 409A. The Plan shall be interpreted by and all
questions arising in connection therewith shall be determined by Committee,
whose interpretation or determination, when made in good faith, shall be
conclusive and binding, unless a Change of Control shall have occurred, in which
case such interpretation or determination shall be made by a majority of the
Continuing Directors.


(k)    Restatement and Amendment. This document incorporates into one document
all of the provisions of the Plan, as amended and in effect as of August 1,
2016.






13